Citation Nr: 1633016	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which in part declined to reopen a claim for service connection for a left shoulder disorder.  

The Veteran testified before two of the undersigned Veterans Law Judges in April 2004 and November 2012.  Transcripts of both hearings have been associated with the electronic claims file.  In February 2013, the Veteran waived, in writing, his right to a hearing before a third Veterans Law Judge.

In March 2013, the Board reopened the claim for service connection for a left shoulder disorder, and remanded the issue for additional development including examination and medical opinion.  In December 2013 and September 2014 the Board again remanded the matter for additional medical explanations and rationale. 

In November 2015, the Board sought an additional opinion from a VA orthopedic specialist, and in May 2016 sought additional explanation and rationale for that opinion.  In June 2016, the Board provided copies of the opinions to the Veteran and his representative, and a response from the representative was received in July 2016.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's left shoulder disability, best diagnosed as rotator cuff tendinitis, impingement syndrome, and degenerative tear of the rotator cuff, first manifested greater than one year after active service and was not caused or aggravated by any aspect of service including muscle strain in March 1970.


CONCLUSION OF LAW

The criteria for service connection for left shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided notice in October 2003 prior to the initial decision that was incomplete.  The RO provided post-decision notices in March 2009 and July 2010 that met the requirements with an opportunity to respond prior to subsequent readjudications of the claim.  In written statements in February 2012, September 2013, and December 2013, the Veteran displayed actual knowledge of the criteria and types of evidence to substantiate a claim for service connection and did not identify additional sources of relevant evidence that had not been obtained and considered.   

VA obtained the Veteran's service treatment records, post-service VA treatment records, and identified records of private medical treatment from 1990 to 2011 and the results of an October 2012 examination and opinion by a private orthopedic physician.  The file also contains lay statements from the Veteran and a fellow soldier.  The Veteran identified records of care by a university clinic in the 1970s, but the university responded in May 2003 that records for that period of time had been destroyed.  The RO informed the Veteran in correspondence in July 2003 that requests for university records had been made but records had not been received.  The Veteran also authorized recovery of records from an insurance company, which responded that it did not hold health records.  
                    . 
A VA examination was provided in August 2013 with addenda in February 2014 and July 2015 and separate VA specialist opinions were received in May and June 2016.   Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist or in the conduct of the two Board hearings.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Army postal clerk with overseas service in Europe.   He contended in multiple written statements and during both Board hearings that he injured his left shoulder during active service while handling a heavy mail bag.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those disorders for which the presumption and continuity of symptoms is available.    
 
Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The absence of evidence in medical records is insufficient alone to support a medical opinion.  Leford v Derwinski, 3 Vet App 87, 89 (1992).  However, evidence of a prolonged period without medical complaint can be considered along with other factors concerning a veteran's health and medical treatment.  Maxson v Gober, 230 F.3d, 1330, 1333 (Fed.Cir. 2000). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In statements in September 2013 and December 2013, and in testimony during the Board hearings, the Veteran reported that he injured his left shoulder while offloading bulk mail from a large military vehicle.  The Veteran reported that he was throwing a heavy mail bag containing bowling balls to another soldier but saw that he was not ready and tried to stop it, catching his left arm in the mail bag rope.   He reported that he sought treatment the next day and was prescribed pain medication, given a sling, and placed on restricted duty for a week.  He further reported that the left shoulder hurt on and off since that time with no subsequent injuries.  In a November 2012 letter, a fellow soldier noted that he was a long-time friend of the Veteran both before and after service, served with him as an Army postal clerk in the same location, and witnessed the mail bag injury.  He noted that the Veteran was on sick leave for several days.  The soldier noted that after service they remained in contact and that the Veteran constantly told him about his left arm pain.   
   
Service treatment records show that the Veteran sought treatment for his left shoulder at a military outpatient clinic in March 1970.   A clinician noted that the Veteran sustained left shoulder strain while playing basketball and prescribed pain medication, heat application, and rest in quarters for three days.  Although the Veteran was subsequently seen in military clinics on many more occasions for other medical issues, there was no clinical follow-up for the left shoulder strain.  In an April 1971 discharge physical examination, the Veteran reported no significant or interval history, and the military examiner noted no musculoskeletal abnormalities.  

In June 1971, the Veteran filed a claim for service connection for bilateral hearing loss.  In addition to a VA examination specifically for the claimed disorder, the Veteran underwent a comprehensive VA physical examination in August 1971.  He reported no musculoskeletal symptoms, and the examiner noted good function of the upper extremities with a full range of motion of all joints.  In a September 1971 rating decision, the RO addressed the March 1970 service treatment entry, referred to the post service VA examination report that showed no current residual disorder, and listed the left shoulder strain as not service connected.  The RO notified the Veteran the same month, explaining that left shoulder strain was not found on the last examination.  The Veteran did not respond or express disagreement.  

In April 1989, the Veteran underwent another comprehensive VA general medical examination.  The Veteran reported only continued hearing difficulty, and the examiner noted normal musculoskeletal systems and functional effect with no residual injuries.  Other than hearing loss, the examiner noted, "no other general medical abnormalities."

Records of medical care at a private clinic from 1990 to 2011 are associated with the claims file.  In April 1992, a clinician noted the Veteran's report of right shoulder pain that began when the Veteran was playing football.  The clinician diagnosed probable persistent tendinitis and made no mention of the left shoulder.  Records show ongoing care for foot, hip, and back disorders from 1992 through 2002 with no mention of the left shoulder.  In August 2002, the Veteran sought treatment for left shoulder pain and weakness that he had experienced for greater than one month.  The clinician noted the Veteran's report of an unspecified injury at some time in the 1970s.  A concurrent X-ray was normal.  In August and September 2002, his attending physician noted the reports of intermittent left shoulder pain on abduction and diagnosed rotator cuff tendinitis.  The physician did not note an awareness of a previous traumatic injury. 

In June 2003, the Veteran requested that his claim for service connection for a left shoulder disorder be reopened because he had been diagnosed with bursitis at his private clinic.  He noted that he had constant aching and tenderness in the shoulder joint and a feeling of catching when trying to raise his arm. In January 2004, his private physician again noted continued left shoulder pain and diagnosed rotator cuff tendinitis.  In February 2004, the RO declined to reopen the claim.  The RO noted that the private records did contain a diagnosis of rotator cuff tendinitis but the record did not show that it was caused by active service.  The Veteran expressed timely disagreement in February 2004, noting that the previous denial of service connection was because there was no current disability and that the recent evidence of rotator cuff tendinitis was both new and material and warranted reopening the claim.  

During an April 2004 Board hearing, the Veteran described the mail bag injury in 1970 as noted above and again reported that he had not injured the shoulder since that time.   He testified that his shoulder ached twice per week and required the use of over-the-counter medication.  The February 2004 rating decision was in the file at that time, but not the February 2004 notice of disagreement.  In December 2008, in the process of adjudicating other appeals, the Board noted the recent inclusion of the February 2004 notice of disagreement in the paper claims file and remanded the Veteran's request to reopen the claim for the RO to provide the Veteran with a statement of the case (SOC).   

Starting in 2008, the Veteran began receiving VA outpatient treatment but only for bilateral foot disabilities.  
 
Additional records of private medical care in March 2011 refer to the Veteran's report of recurrent left shoulder pain since a 1969 injury while throwing mail bags. A physician noted that acute pain on exercise had existed for two months but that there had been no problems with this in the past.  The physician diagnosed suspected bursitis or degenerative disease of the acromioclavicular (AC) joint.  An X-ray showed mild bony arthropathy with loss of subacromial space.  The evaluator diagnosed impingement syndrome with some biceps tendonitis. 

The RO declined to reopen the claim in a February 2012 statement of the case, and the Veteran perfected an appeal the same month.  

In an October 2012, a private orthopedic physician noted the Veteran's report of the mail bag injury in March 1970 followed by treatment with pain medication, a sling, and rest in quarters.  The Veteran reported that he had been experiencing intermitted sharp pains when moving the left shoulder joint since the injury and denied any subsequent injuries.   The physician noted the treatment encounter in 2002 during which the Veteran had reported experiencing the symptoms "for some time." Following a clinical examination, the physician diagnosed probable degenerative tear of the left rotator cuff and chronic impingement.  The physician noted, "In my medical opinion, it is more likely or not (sic) that the current condition of his left shoulder is directly related the incident took place while the patient was in military in 1969 through 1970.  This medical opinion is based on the rationality, that were no prior or subsequent injuries and his progressive decline began on the day of injury."

In a November 2012 letter, a fellow soldier noted that he served with the Veteran and witnessed the mail bag injury.  He also noted that he maintained contact with the Veteran after service and had conversations with the Veteran regarding continued left arm pain.  

In March 2013, the Board reviewed the appeal, found that new and material evidence had been received, and reopened the claim.  The Board noted that the private physician did not discuss the post-service evidence prior to 2002 including the 1971 and 1989 VA examinations.  The Board remanded the claim in part to obtain a VA file review, examination, and opinion on the etiology of the left shoulder disorder.  

In August 2013, a VA physician noted a review of the claims file and the 2011 diagnosis of left shoulder impingement and degenerative tear of the rotator cuff.  The physician also referred to the Veteran's description of the mail bag injury in the October 2012 private opinion but noted that it was inconsistent with the record of single treatment encounter at the military clinic in March 1970.  The Veteran reported that his shoulder pain resolved for a week after the injury but also reported intermittent recurring pain since then.  He currently experienced constant pain, snapping, popping, catching, and radiating pain especially after sleeping on the shoulder.   The physician performed a detailed clinical examination, noting limitation of range of motion with pain.  The physician noted that the service records referred only to left shoulder strain from playing basketball and found that, "The one minor episode of strain some 40 years before [the 2011 diagnosis] would be unlikely to cause degeneration of the left shoulder now.  This is more likely an effect of aging. Therefore the left shoulder condition is less likely than not to be related to military service."   

In December 2013, the Board considered the opinions and remanded the claim for the August 2013 physician to discuss the characteristics of a shoulder strain and those of aging related degeneration and clarify whether "impingement/degenerative tear rotator cuff" contemplated  "rotator cuff tendinitis" and if not, whether the latter diagnosed disorder was caused by active service.  In a February 2014 addendum, the physician noted that she did review the claims file and the private physician's October 2012 report and had no changes to her opinion. 

In September 2014, the Board again reviewed the opinions and again remanded the appeal for the August 2013 physician to answer the remand questions.  In July 2015, the physician noted that the repeated requests for her opinion constituted harassment and that her opinion of August 2013 stood as written.  

In November 2015, the Board sought answers to the same questions and an independent opinion from a VA orthopedic specialist who responded in two undated memoranda.  The physician noted a review of the entire file and that his responses were limited because he had not personally examined the Veteran.  He found that the injury in service was a "minor sports injury" and not connected to the Veteran's current left shoulder disorder.  He noted that shoulder problems are common and are part of normal aging.  He further noted, "I would require documentation of a severe injury in 1970 supported by X-ray and physical diagnosis and subsequent substantial disability at that time to a claim of disability 30 years later."  The orthopedic physician noted that the question regarding whether "impingement/degenerative tear rotator cuff" contemplated "rotator cuff tendinitis" did not make any medical sense.   

The Board takes note of the Veteran's legal arguments set forth in written briefs in September 2013 and December 2013 and his contention that the Board's efforts at development were impermissible and solely for the purpose of obtaining evidence against the claim.  The Veteran reported that his private physician did review the entire claims file even though he did not discuss evidence in 1971, 1989, and 2001.  The Board also takes note of the July 2016 brief by the Veteran's representative that the VA physician and specialist did not answer the questions asked.  

The Board finds that service connection for a left shoulder disorder, diagnosed initially as rotator cuff tendinitis and later as impingement syndrome and degenerative tear of the rotator cuff, is not warranted.  

As there is competent medical evidence of these current diagnoses during the period of the appeal, the first element of service connection of a current disability is met and will not be further discussed.  

The Board acknowledges that its questions regarding the difference between the two diagnoses were not understood by an orthopedic specialist.  The Board will consider that the Veteran has one left shoulder disability, manifesting with limitation of motion and recurrent pain, and includes all diagnosed shoulder defects, whether independent or sequential.  The Board will consider whether these defects and diseases independently or in combination were caused or aggravated by any aspect of service.  Therefore, the lack of compliance with this particular remand instruction is harmless error.  Notwithstanding the Board's appropriate effort to obtain clarity on the nature of shoulder strain versus degenerative changes due to aging, the Board finds that, in aggregate, the private and VA medical opinions provide sufficient competent evidence to determine the outcome of the Veteran's claim and that any further attempts for clarification would be futile and only add to the delay in adjudication of this lengthy appeal.  

The Board finds that the Veteran and the fellow soldier are competent to report the circumstances of the event in service, the Veteran's observable symptoms, and the soldier's conversations about the symptoms during and after service.  The Board accepts as credible the Veteran's report that he had no other similar strains or more severe left shoulder injuries at any time in his life because there is no evidence to the contrary and because the Veteran had student or administrative occupations after service.  However, there are inconsistencies between their description of a mail bag/bowling ball toss accident while performing their military duties and the clinical record of an off-duty sports event.  The Board will accept that either or both of these events occurred shortly before the March 1970 treatment encounter.  Regardless of the activity, the record shows that the Veteran sustained a left shoulder strain.  The psychical nature and diagnosis of this injury is not in dispute.  A strain is an overstretching or overexertion of some part of the musculature.  Dorland's Illustrated Medical Dictionary, 1767 (30th Ed. 2003).  

The Board places much less probative weight on the Veteran's reports to his fellow soldier, clinicians, and adjudicators of a continuity of shoulder problems or symptoms ever since that event because they are inconsistent with his ability to continue his military duties until discharge and because they are inconsistent with the 1971 and 1989 military and VA medical examination reports.  The Board does not rely solely on the absence of records of treatment, although that is a consideration.  The military clinician who examined the Veteran in March 1970 did not order imaging studies as would be appropriate for a severe injury with possible traumatic joint damage and potential residuals impairing military performance.  This was not the case.  Rather, the clinician provided a short course of pain medication, immobility, and rest for three days.  Although there are entries for the remainder of service requiring outpatient and inpatient care for other issues, the Veteran returned to his strenuous mail handling duties without restriction or follow up care for the left shoulder for more than a year.  

The Veteran underwent comprehensive physical examinations in the Army in April 1971 and by VA in August 1971 and April 1989 in which the examiners noted normal musculoskeletal status and function.  Had the Veteran been experiencing intermittent but chronic sharp pains or aches in the left shoulder and limitation of function since the strain in service, it would have been reasonable and appropriate to report the symptoms and obtain an evaluation since all the examinations were opportunities to establish a chronic disorder for compensation purposes.  The Veteran did so for other disorders but not for the left shoulder.  The first report of any left shoulder deficit was in August 2002 when the Veteran sought treatment for left shoulder pain and weakness that he had experienced for greater than one month.  The clinician noted the Veteran's report of an unspecified injury at some time in the 1970s but not necessarily in service or because of a specific service injury.  A concurrent X-ray was normal.  Subsequent private clinicians and the private orthopedic physician noted a long history of symptoms since 1969-70 strictly from the Veteran's own reports to which the Board assigns low probative weight.  Therefore, the Board finds from the medical history and the opinions below that the weight of competent and credible evidence is that the left shoulder muscle strain, incurred in either or both activities, (basketball/mail-handling) resolved after a few days in service, and did not manifest as a chronic disability.    

The dispositive issue is whether the Veteran's current left shoulder disability was caused or aggravated by any aspect of service including the event leading to a left shoulder strain in March 1970.  

The Board places low probative weight on the opinion of the private orthopedic physician's October 2012 report.  The physician is competent to diagnose orthopedic disorders and to provide an opinion on their etiologies.  Contrary to the Veteran's contention that his physician reviewed the entire file and chose not to comment on certain evidence, the Board finds that this physician's description of a mail bag tossing injury and his understanding of the severity and chronic nature of the disability was entirely based on the Veteran's reports.  The physician did not acknowledge that military clinicians diagnosed only muscle strain with no orders for imaging studies and no follow-up treatment.  He did not acknowledge the silent military and VA physical examination reports in 1971 and 1989 which were inconsistent with the Veterans' report of chronic symptoms since the mail bag accident and should have been considered in forming an opinion if the physician had been aware of this medical evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).  Moreover, the physician based his opinion on the absence of any other injury during the Veteran's lifetime and did not address the possibility of an age-related degenerative process.  The physician found that this single muscle strain was the start of a progressive degenerative process of the shoulder joint without any physiological explanation.  

The Board places somewhat more probative weight on the records of private clinic care from 1990 to 2011.  Although the Veteran was once treated for right shoulder symptoms in 1992, he did not mention the left shoulder when there was an appropriate time to do so.  It was not until 2002 that he sought treatment for his left shoulder.  Clinicians noted his report of a remote injury in the 1970s but not the nature of the injury or that it was associated with military service.  The diagnoses prior to 2011 were limited to tendinitis and not joint damage such as impingement and degenerative tears of the rotator cuff. 

Notwithstanding the difficulty obtaining answers to Board questions, the Board places greatest probative weight on the aggregate conclusions of the two VA physicians and finds that there was substantial compliance with the remand instructions to the extent that the dispositive issue was adequately addressed, and there is sufficient competent and credible evidence to decide the claim.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 38 C.F.R. § 3.159(c)(2015).

Both VA physicians considered the specific diagnosis of strain shown in the service records and the results of several comprehensive military and VA physical examinations that were silent for any on-going chronic left shoulder disorder.  As noted above, the Board will consider that the Veteran's disorder included tendinitis, impingement syndrome, and degenerative rotator cuff tear so that an explanation of the differences is not necessary.  With the understanding of the nature of the muscle sprain in service and a review of the subsequent medical records after service, their opinions were that the muscle strain in service was minor and that the current disorder was a degenerative process associated with aging.  The service records support the conclusion that the muscle strain was minor because the clinician did not order imaging studies and the treatment addressed only acute muscle discomfort and a short period of rest.  The records also do not support the start of a degenerative joint process during service because the Veteran returned to a strenuous military occupation for at least a year and had no symptoms when asked and examined in 1971, 1989, and 1992.  The aging process was not addressed by the private physician, but it is consistent with the trajectory of symptoms and care since service. 

Finally, the Board finds that the Veteran's contention that development was directed only to seek negative evidence has no merit.  Upon consideration of the appeal in March 2013, the Board found that there were shortcomings in the private opinion as noted above and that VA had not satisfied its duty to assist the Veteran with a VA examination which could have supported his contentions and provided a positive supplement to the private opinion.  Follow up questions on the nature of the disability and requests for explanation of the physiological process were frustratingly slow but also could also have provided support for the Veteran's claim.  Notably, while aware of the Boards requests for clarification, the Veteran could have obtained additional clarification and opinions from his private physician or his attending VA physicians but did not do so.  

The Board finds that there is not an approximate balance of evidence both for and against the claim.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left shoulder disorder is denied.  



_____________________________           _____________________________
          STEVEN D. REISS                                             K. A. BANFIELD
         Veterans Law Judge                                          Veterans Law Judge
      Board of Veterans' Appeals                               Board of Veterans' Appeals



_____________________________
MICHAEL E. KILCOYNE
Veterans Law Judge
Board of Veterans' Appeals









Department of Veterans Affairs


